Citation Nr: 0823790	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958 and June 1961 to July 1973.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a March 2005 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The rating decision, in pertinent 
part, denied the veteran's claims for entitlement to service 
connection for bilateral hearing loss and for tinnitus.

In April 2007, the veteran withdrew his request for a hearing 
before a Veterans Law Judge at the RO.  Therefore, the Board 
will proceed with the review of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2007).

The veteran's service medical records for his first period of 
active duty, September 1954 to August 1958 are not associated 
with the claims file and there is no indication that efforts 
were made to locate these records.  

The veteran reported to a November 2004 audiological 
examination, which resulted in a diagnosis of current 
bilateral hearing loss and tinnitus.  The examiner reviewed 
the veteran's record and opined on the etiology of his 
current disability.  However, the veteran subsequently 
submitted statements from relatives and acquaintances noting 
that they had observed the veteran's hearing loss as early 
as 1966, while he was in service.

Accordingly, the case is REMANDED for the 
following action:

1.	The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain the veteran's treatment records 
from his first period of service.

2.	The claims folder, including all 
evidence received since the November 2004 
audiology examination, should be provided 
to one or both of the examiners who 
provided that examination.  The 
examiner(s) should provide an opinion as 
to whether the newly received evidence 
alters any aspect of the opinions provided 
on the November 2004 examination.  The 
examiner should provide a rationale for 
the opinion. 

If neither of the examiners who provided 
the November 2004 examination is 
available, another qualified medical 
professional may provide the necessary 
review and opinion.

3.	If the claims remain denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


